Case 8:14-cr-00512-SCB-TGW Document 203 Filed 06/27/19 Page 1 of 1 PagelD 813

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
CASE NO. 8:14-CR-512-SCB-TGW
-VS-

DAVID BROCK LOVELACE

VERDICT

We, the jury, unanimously find as follows as to Defendant, DAVID
BROCK LOVELACE:

Count One

As to Count One of the Indictment — Conspiracy to Pay Health Care
Kickbacks:

Guilty J Not Guilty

Count Two

As to Count Two of the Indictment — Structuring to Avoid Reporting

Requirements:

Guilty / Not Guilty

SO SAY WEALL, this 217 day of June, 2019

en bbelrgn

FOREPERSON
